         Case 2:18-cv-05250-PBT Document 21 Filed 05/08/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
KENDALL GARLAND,              :
                              :
        Petitioner,           :                            CIVIL ACTION
                              :
        v.                    :                            NO. 18-5250
                              :
COMMONWEALTH OF PENNSYLVANIA, :
et al.,                       :
                              :
        Respondents.
                         ORDER

       AND NOW, this _8th_ day of May, 2020, upon consideration of the Petition for Writ of

Habeas Corpus (Docs. 1, 8), Respondents’ Reply thereto (Doc. 11), the Report and

Recommendation of United States Magistrate Judge Marylin Heffley (Doc. 17), and Petitioner’s

Objections to the Report and Recommendation (Doc. 18), IT IS HEREBY ORDERED AND

DECREED as follows:

          1. The Report and Recommendation is APPROVED and ADOPTED;

          2. The Petition for Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254 is

              DENIED WITH PREJUDICE with regard to Petitioner’s claims relating to his

              2002 conviction and 2014 violation of probation and DENIED WITHOUT

              PREJUDICE as to his claims relating to sex-offender registry requirements;

          3. There is no basis for the issuance of a certificate of appealability; and

          4. The Clerk of Court shall mark this case as CLOSED for statistical purposes.



                                                    BY THE COURT:

                                                    /s/ Petrese B. Tucker
                                                    ___________________________
                                                    Hon. Petrese B. Tucker, U.S.D.J
